Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant's election with traverse of claims 1-2 and 15-16 in the reply filed on 5-24-22 is acknowledged.  The traversal is on the ground(s) that claims 4-5 and 10-11 should be included in the elected species since they are part of a patentably indistinct grouping.  After further consideration, claims 4-5 are included in the elected species and will be examined. Regarding arguments pertaining to claims 10-11,  arguments are  not found persuasive because specific positioning of first and second optical detectors is not found to be an inherent property of backscatter angle detection technique of claim 1.
The requirement is still deemed proper and is therefore made FINAL.
2.	Claims 3,6-14,17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-24-22.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,2,4,5,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 10,031,059) in view of Ray et al. (EP 2277776).
Ray ‘059 discloses a system for characterizing a cloud atmosphere comprising an optical emitter 32,34, a first optical detector 58 detecting beams at a first backscatter angle 54 (Fig. 2A), second optical detector 60 detecting beams at a second backscatter angle 54 (Fig. 2A), and detecting metrics of cloud atmosphere based on backscattered beams (col. 4, lines 43-50), except for particularly stating that cloud characteristics are determined by a calculator.
Ray ‘776 discloses a system for characterizing a cloud atmosphere based on beam backscatter signals using a calculator 265 to detect cloud characteristics (par. 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a characteristic calculator as taught by Ray ‘776 in conjunction with a cloud characteristic determination system as disclosed by Ray ‘059, in order to determine cloud characteristics efficiently and accurately with a reliable processor.
Regarding claim 2, Ray ‘776 teaches calculating cloud parameter based on ratio of backscatter signals (par. 112).
Regarding claim 4, Ray ‘059 teaches difference of backscatter angles  of at least 3 degrees (Fig. 2A).
Regarding claim 5, Ray ‘059 teaches backscatter angle of approximately 180 degrees (Fig. 2A).
Claims 15 and 16 are rejected for the same reasons as set forth above with regard to claims 1 and 2.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bissonnette and Ray ‘785 disclose atmosphere backscatter parameter detection systems.
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689